DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 10, 15, 16 and 18 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2021.

Claim Objections
Claim 7 objected to because of the following informalities:  “and then readvancing it” should read “and then readvancing the barrel”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 2, 5-7, 9 and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180103939 A1 to Van Liere et al. (hereinafter, Van Liere).
Regarding Claim 1, Van Liere discloses a device for biopsy comprising inter alia: 
a needle assembly (biopsy device 10) having a longitudinal axis (longitudinal axis 23), a proximal end (proximal end 26) and a distal end (distal end 28); 
a stylet (stylet 20) wherein the stylet comprises a point at the distal end ([0074] The closed second end defines a distal piercing tip), and a magazine (side sample port 20-3) for loading the biopsy sample, wherein the magazine has a structurally curved shape (the side sample port 20-3 is shaped and defined by the curved surface of the stylet, therefore, the magazine has a structurally curved shape); 
a barrel (cannula 22), having a proximal end (proximal end 22-3) and a distal end (distal end 22-3), and wherein the barrel can move over the stylet ([0129] move cannula mount end wall 132 of cannula slide 58, and in turn cannula 22, in the proximal direction D2 toward sampling slide 56, which in turn exposes side sample port 20-3 of stylet 20) ([0151] rapidly move cannula slide 58 carrying cannula 22 in the distal direction D1 to transition biopsy device 10 from the state shown in FIG. 22 to that shown in FIG. 20, and with the aid of distal cutting edge 22-3 of cannula 22, cannula 22 severs the tissue at side sample port 20-3 of stylet 20 and covers over, i.e., closes, side sample port 20-3, thereby retaining any tissue drawn into side sample port 20-3 of stylet 20 as the tissue sample, thus completing the tissue sample collection); and 
a firing sequence having a relative motion of the barrel and the stylet that slices and collects the biopsy sample ([0129] move cannula mount end wall 132 of cannula slide 58, and in turn cannula 22, in the proximal direction D2 toward sampling slide 56, which in turn exposes side sample port 20-3 of stylet 20) ([0151] rapidly move cannula slide 58 carrying cannula 22 in the distal direction D1 to transition biopsy device 10 from the state shown in FIG. 22 to that shown in FIG. 20, and with the aid of distal cutting edge 22-3 of cannula 22, cannula 22 severs the tissue at side sample port 20-3 of stylet 20 and covers over, i.e., closes, side sample port 20-3, thereby retaining any tissue drawn into side sample port 20-3 of stylet 20 as the tissue sample, thus completing the tissue sample collection).
Regarding Claim 2, Van Liere discloses wherein the magazine has a striated surface (20-3 as best seen in Fig. 9).  
Regarding Claim 5, Van Liere discloses wherein the firing sequence does not advance any needle components past the distal end of the needle stylet ([0132] the firing of carriage assembly 50 carrying biopsy needle 14 simultaneously moves stylet 20 and cannula 22 in distal direction D1 such that biopsy needle 14 punctures the tissue of a patient at the desired location).  
Regarding Claim 6, Van Liere discloses wherein the barrel and stylet rotate relatively to orient the point of the stylet straight along the longitudinal axis of the needle (the barrel and stylet are capable of rotation via hand manipulation of the needle assembly – currently as claimed, this limitation is nothing more than spinning/rotating the device).  
Regarding Claim 7, Van Liere discloses wherein the firing sequence comprises retracting the barrel relative to the stylet ([0129] move cannula mount end wall 132 of cannula slide 58, and in turn cannula 22, in the proximal direction D2 toward sampling slide 56, which in turn exposes side sample port 20-3 of stylet 20) and then readvancing rapidly move cannula slide 58 carrying cannula 22 in the distal direction D1 to transition biopsy device 10 from the state shown in FIG. 22 to that shown in FIG. 20, and with the aid of distal cutting edge 22-3 of cannula 22, cannula 22 severs the tissue at side sample port 20-3 of stylet 20 and covers over, i.e., closes, side sample port 20-3, thereby retaining any tissue drawn into side sample port 20-3 of stylet 20 as the tissue sample, thus completing the tissue sample collection)
Regarding Claim 9, Van Liere discloses wherein the point of the stylet comprises a symmetric point (closed second end 20-5).  
Regarding Claim 11, Van Leire discloses a device for biopsy comprising inter alia: 
a needle assembly (biopsy device 10) having a longitudinal axis (longitudinal axis 23), a proximal end (proximal end 26) and a distal end (distal end 28); 
a stylet (stylet 20) wherein the stylet comprises a point at the distal end ([0074] The closed second end defines a distal piercing tip);
a barrel (cannula 22), having a proximal end (proximal end 22-3) and a distal end (distal end 22-3), and wherein the barrel can move over the stylet ([0129] move cannula mount end wall 132 of cannula slide 58, and in turn cannula 22, in the proximal direction D2 toward sampling slide 56, which in turn exposes side sample port 20-3 of stylet 20) ([0151] rapidly move cannula slide 58 carrying cannula 22 in the distal direction D1 to transition biopsy device 10 from the state shown in FIG. 22 to that shown in FIG. 20, and with the aid of distal cutting edge 22-3 of cannula 22, cannula 22 severs the tissue at side sample port 20-3 of stylet 20 and covers over, i.e., closes, side sample port 20-3, thereby retaining any tissue drawn into side sample port 20-3 of stylet 20 as the tissue sample, thus completing the tissue sample collection); and 
a firing mechanism having a relative motion of the barrel and the stylet that slices and collects the biopsy sample, wherein the firing mechanism is configured to reduce firing noise ([0129] move cannula mount end wall 132 of cannula slide 58, and in turn cannula 22, in the proximal direction D2 toward sampling slide 56, which in turn exposes side sample port 20-3 of stylet 20) ([0151] rapidly move cannula slide 58 carrying cannula 22 in the distal direction D1 to transition biopsy device 10 from the state shown in FIG. 22 to that shown in FIG. 20, and with the aid of distal cutting edge 22-3 of cannula 22, cannula 22 severs the tissue at side sample port 20-3 of stylet 20 and covers over, i.e., closes, side sample port 20-3, thereby retaining any tissue drawn into side sample port 20-3 of stylet 20 as the tissue sample, thus completing the tissue sample collection).
Regarding Claim 12, Van Liere discloses wherein the stylet comprises a magazine with a structurally curved shape (the side sample port 20-3 is shaped and defined by the curved surface of the stylet, therefore, the magazine has a structurally curved shape).  
Regarding Claim 13, Van Liere discloses wherein the stylet comprises a magazine with a striated surface (20-3 as best seen in Fig. 9).  
Regarding Claim 14, Van Liere discloses wherein the firing mechanism comprises a dual action spring (180-1, 180-2, 182, 106, 116, 184, 39-1, 39-2).  

Regarding Claim 19, Van Liere discloses wherein the barrel and stylet are mounted on a lateral side of the firing mechanism (mounted on lateral side 12-1, as best seen in Figs. 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Liere in view of US 20160081673 A1 to Wehbe.

Regarding Claim 4, Van Liere discloses where the point of the stylet has a bevel point (closed second end 20-5). Van Liere discloses the claimed invention as set forth and cited above except for expressly disclosing where the barrel. However, Wehbe teaches a barrel and stylet combination that each comprise a distal end with a bevel point (Figs. 1 and 2). One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the barrel to have a bevel in combination with a bevel of the stylet as Wehbe teaches at [0004] that the sharp tips would penetrate tissue. A skilled artisan would have recognized that a sharp tip would provide a better sample and improve safety. 
8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Liere in view of US 20110208089 A1 to Sundheimer et al. (hereinafter, Sundheimer)
Regarding Claim 8, Van Liere discloses the claimed invention as set forth and cited above except for expressly disclosing wherein the barrel comprises a 4-facet sharp point.  However, Sundheimer teaches at [0027] an outer needle that includes three or more prongs separated by valleys. One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the barrel with four prongs of Sundheimer as Sundheimer teaches at [0027] that the prongs would have allowed the device to advance through tissue without substantially compressing the tissue and would have provided a clean slice through tissue.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791